DETAILED ACTION
This office action is in response to a Request for Continued Examination (RCE) filed December 6, 2021 for application 16/780,216.
Claims 1, 11, and 16 have been amended.  Claims 2, 12-15, and 17-20 were cancelled.  No claims were added.   Thus, Claims 1, 3-11, 16, and 21-29 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims  1,3-4, 6-8, 11, 16, 22-24, 26-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over  Shaharabany (Shaharabany et al., US 8,935,465 B1 field Jun 16, 2014) and further in view of Lee (LEE et al., US 2015/0286581 A1).

Regarding claim 1, A storage system  (Shaharabany, column 2, line 60 discloses a system including a data storage device, where the storage device is an example of a storage system.) 
comprising: a memory; (Shaharabany FIG. 1 and, column 4, line 60 discloses data storage device 102 may include Memory 104.) and a controller configured to communicate with the memory and with a host comprising host memory, (Shaharabany, column 4, lines 60-61 discloses memory 104 is coupled to a controller 120.  Shaharabany, column 3, lines 23-25 discloses the storage device 102 may access unified memory on the host device as working memory.   See also Shaharabany, column 6, line 53 through Shaharabany, column 7 line 13 that details how the controller manages access to the unified memory on the host.)
wherein the controller is further configured to: recognize a write command received from the host as a read host memory command; (Shaharabany, column 6, lines 31-41 discloses the host may send notifications to the storage device (stored in a notification queue) that represent read commands and/or write commands issued by the host that are processed by the storage controller and executed as UM read commands and/or UM write commands and the storage controller may further populate the notification queue entry with information that causes the host to execute a UM read command to read data from the UM memory in the host device.   Shaharabany, column 2, lines 22-24 discloses, that in response to a UM read command, the host device and may issue a write command to write the data read from the UM to the storage device.   Note from the storage device perspective, the storage controller receive a write command which is understood to be a UM read command received from the host, where the original notification for a read command is an example of a read host memory command, which is recognized at the storage controller as a write command since the host in response to recognizing the write command as the read host memory command, establish a read channel between the host memory and the controller: (Examiner notes that, consistent with paragraph [0059] of the instant application a channel may be a communication channel that facilitates communication in a master/slave environment where the storage controller is enabled to initiate commands to the host, enabling the storage controller slave to determine when and how data is transferred and allows the storage system to take control over data transfer operations. Shaharabany, column 6, 42-45, discloses the storage device receives the notification from the host device, and in response populates the entry 150 based on the receive notification which causes the host to process the UM read command.  Thus the portion of the notification that is populated is an example of a read channel, as it enables the storage device to control and direct the host to issue a UM read command, thus making the storage controller (the slave device) perform functions normally directed to the master device (controlling operations).)
instead of executing the write command to perform a write operation in the memory, (Shaharabany, column 5, lines 13-38 discloses the notification queue is divided into a first group of entries that direct host read and write requests to the storage memory (‘the memory’) or to a second group of entries that direct host read and write requests to the host UM memory.  A  write host memory request directed to the second group is an example of a process that enables a read channel to enable the host UM to read the data to be written to host UM memory instead of executing the write host memory request  performed in the storage memory (“the memory”).).
send an identification of a location in the host memory to the host; (Shaharabany, column 4. line 37-38 discloses the notification command may contain a location.)
recognize a read command received from the host as a write host memory command (Shaharabany column  4, lines 27-40 discloses the notification command may be UM write command where the host device will issue a read command to the storage controller to read data from the controller so that it may be written into the host UM memory.   Thus from the storage device perspective, the controller receives a read command from the host which is recognized by the storage system as a UM write command to implement a host write request and is an example of a write host memory command.)
establish a write channel between the host memory and the controller; (Shaharabany, column 4, lines 31-45 discloses communication path 110 using an embedded memory protocol, where the memory protocol may correspond to a single channel communication between the host memory and the controller.)
instead of executing the read command to perform a read operation in the memory, (Shaharabany, column 5, lines 13-38 discloses the notification queue is divided into a first group of entries that direct host read and write requests to the storage memory (‘the memory’) or to a second group of entries that direct host read and write requests to the host UM memory.  A  read host memory request directed to the second group is an example of a process that enables a write channel to enable the host UM to write the data to be written to host UM memory instead of executing the read host memory request  performed in the storage memory (“the memory”).).
receive a standard read command from the host comprising a logical block address; (

	send, to the host via the read channel, an identification of a location in the host memory that stores an entry for the logical block address (Shaharabany, column 8, lines 51=62 discloses a first read command (a UM read command) enable a UM storage device 102 to direct the host device to access the UM area 138 and provides a location (address) of the memory 104 to be read based on the command.   Shaharabany, column 10, lines 32-48 discloses the addresses may be for a logical block address.) 
receive, from the host via the read channel, the entry for the logical block address (Shaharabany, Fig. 3 and supporting paras column 13, line 62 – column 14, line 65 that describes how the UM read is executed to return the data requested to the host for the request using the notification queue entry that is populated to control the host UM read at steps 306 and 308 of Fig. 3. (the read channel).);
	
However, Shaharabany does not explicitly disclose that a logical-to-physical address table is stored in the host memory.   Thus Shaharabany does not explicitly disclose in the at least a part of the logical-to-physical address table stored in the host memory.
 in the at least a part of the logical-to-physical address table stored in the host memory; (Lee [0055] discloses that a map table that correlates logical block addresses to physical block address are stored in the working memory 124.  Lee [0017] discloses that the map table may be encrypted management data.     Lee [0107] discloses that when the storage device 100 enters a sleep mode, the encrypted management data EMD may be stored in the host memory 210.  Lee [0010] further refines this to disclose that the encrypted management data in Host Memory 210 is stored in the free areas FRA of Host memory 210.     Thus the data written to the Free Area in the Host Memory shared by the Host and device 100 contains logical-to-physical mapping information which is an example of a logical-to-physical address table.)
Shaharabany and Lee are in a similar field of endeavor as both relate to supporting unified memory that is shared between a host and Storage Device.   Thus it would have been obvious to a person of ordinary skill before the time of the claimed invention to incorporate writing the mapping table of Lee into the solution of Shaharabany.   One would be motivated to do so in order to (Lee [0107]) switch from the sleep mode to an active mode quickly since the original management data saved to the host may be quickly loaded into the working memory upon awaking from a sleep mode.
The reasons for obviousness regarding claims 3-4, 6-8, 11, 16, 22-23, 26-27, and 29 for incorporating Lee into Shaharabany are the same as those presented for claim 1.

Regarding claim 3, the combination of Shaharabany and Lee teaches all of the limitations of claim 1 above. Shaharabany further teaches wherein the write command comprises a first parameter that identifies a start address of an area of the host memory designated for use by the storage system and a second parameter that identifies a size of the area. (Shaharabany, column 4, lines 27-40 discloses the write command may contain a location of the memory to be read from or written to (a start address of the host memory designated for use by the storage system) and amount of data to be read or written (an example of a second parameter that identifies a size of the area).)  


Regarding claim 4, the combination of Shaharabany and Lee teaches all of the limitations of claim 1 above. Shaharabany further teaches wherein the identification of the location in the host memory is sent as part of a ready-to-transfer response to the write command. (Shaharabany, column 4, lines 7-17 discloses that the controller set a value of the indicator 152 to tell the host device the data storage device is ready to execute the command (i.e. ready to transfer).   See also Shaharabany, column 9, line 1-15 that discloses that the location is a part of the command when the command is a UM read command.).  


 Regarding claim 6, the combination of Shaharabany and Lee teaches all of the limitations of claim 1 above. Shaharabany further teaches wherein the host is configured to keep the write channel and read channel open. (Shaharabany column 8, line 63 through column 9, line 14 that discloses the host may continuously poll notification queue slots for UM command directions from the storage controller.  Shaharabany, column 10, lines 23-26 


Regarding claim 7, the combination of Shaharabany and Lee teaches all of the limitations of claim 1 above. Shaharabany further teaches wherein the host memory comprises a first area designated for use by the storage system to read and write data, a second area designated for storing data read from the storage system by the host, and a third area designated for storing data to be written to the storage system by the host.  (Examiner notes that as claimed the first area, the second area, and the third area may overlap.    Shaharabany, column 3, lines 10-30, discloses a unified memory (UM) area 138 as a first area for the storage system to read and write data, where 138 is also a second area designated for storing data read from the storage system by the host using UM read commands, and a third area designated for storing data to be written to the storage system by the host via UM write command.  


Regarding claim 8,  the combination of Shaharabany and Lee teaches all of the limitations of claim 1 above. Shaharabany further teaches wherein the memory comprises a three- dimensional memory.  (Shaharabany, column 3, line 64 discloses the memory having a three dimensional (3D) memory configuration.).
  

Regarding claim 11, A method comprising: (Shaharabany, column 1, lines 2-13 discloses the invention is directed to a system and method for non-volatile data storage devices.).
performing the following in a storage system in communication with a host comprising host memory: (Shaharabany, column 4, lines 60-61 discloses memory 104 is coupled to a controller 120.  Shaharabany, column 3, lines 23-25 discloses the storage device 102 may access unified memory on the host device as working memory.   See also Shaharabany, column 6, line 53 through Shaharabany, column 7 line 13 that details how the controller manages access to the unified memory on the host.) wherein the storage system comprising a memory: (Shaharabany FIG. 1 and, column 4, line 60 discloses data storage device 102 may include Memory 104.)
The remainder of claim 11 recites limitations described in claim 1 above, and thus are rejected on the teachings and rationale as described in claim 1 above.


Regarding claim 16, Shaharabany teaches A storage system (Shaharabany, column 1, lines 2-13 discloses the invention is directed to a system and method for non-volatile data storage devices.) 
comprising; a memory; (Shaharabany FIG. 1 and, column 4, line 60 discloses data storage device 102 may include Memory 104.) 
means for recognizing a write command ..  means for establishing.. means for recognizing a read command.. means for establishing.. means for sending..  ( Shaharabany, 
The remainder of claim 11 recites limitations described in claim 1 above, and thus are rejected on the teachings and rationale as described in claim 1 above.


Regarding claim 22, the combination of Shaharabany and Lee teaches all of the limitations of claim 1 above. 
wherein the host is configured to enable a storage sleep state (Shaharabany column 4, lines 63-67 discloses that the host device 130 may send a command to put the data storage device 102 in a sleep mode.


Regarding claim 23, the combination of Shaharabany and Lee teaches all of the limitations of claim 1 above.   Shaharabany further teaches 
wherein storage system is configured to be integrated in the host.  (Examiner interprets the limitation of a storage system integrated in the host to be that the storage system is designed such that a part of the storage system is a part of the host from a hardware perspective.   Shaharabany column 1, lines 30-35 discloses that the data storage device uses the host RAM as a working memory of the data storage device, thus the data storage device is integrated into the host via the host RAM memory.)


Regarding claim 24, the combination of Shaharabany and Lee teaches all of the limitations of claim 11 above. 
Shaharabany further teaches wherein the host is configured to keep the write channel open.  (Shaharabany column 8, line 63 through column 9, line 14 that discloses the host may continuously poll notification queue slots for UM command directions from the storage controller.  Shaharabany, column 10, lines 23-26 discloses there may be a first slot reserved for UM-enabling write commands and a second slot reserved for UM-enabling read commands.   Thus the first and second slots establish write and read channels that remain open.)


Regarding claim 26, the combination of Shaharabany and Lee teaches all of the limitations of claim 11 above. 
The remainder of claim 26 recites limitations described in claim 22 above, and thus are rejected on the teachings and rationale as described in claim 22 above.

Regarding claim 27, the combination of Shaharabany and Lee teaches all of the limitations of claim 11 above.   Shaharabany further teaches further comprising: receiving, from the host, a write command that is recognized by the storage system as a read host memory command (Shaharabany, column 6, lines 31-41 discloses the host may send notifications to the storage device (stored in a notification queue) that represent read commands and/or write commands issued by the host that are processed by the storage controller and executed as UM read commands and/or UM write commands and the storage controller may further populate the notification queue entry with information that causes the host to execute a UM read command to read data from the UM memory in the host device.   Shaharabany, column 2, lines 22-24 discloses, that in response to a UM read command, the host device and may issue a write command to write the data read from the UM to the storage device.   Note from the storage device perspective, the storage controller receive a write command which is understood to be a UM read command received from the host, where the original notification for a read command is an example of a read host memory command, which is recognized at the storage controller as a write command since the host processing the UM read command sends the data to the storage controller via a write command.)
and establishes a read channel between the host memory and the controller.  (Examiner notes that, consistent with paragraph [0059] of the instant application a channel may be a communication channel that facilitates communication in a master/slave environment where the storage controller is enabled to initiate commands to the host, enabling the storage controller slave to determine when and how data is transferred and allows 



Regarding claim 29, the combination of Shaharabany and Lee teaches all of the limitations of claim 11 above.  Shaharabany further teaches further comprising: receiving, from the host, a write command that is recognized by the storage system as a read host memory command (Shaharabany, column 6, lines 31-41 discloses the host may send notifications to the storage device (stored in a notification queue) that represent read commands and/or write commands issued by the host that are processed by the storage controller and executed as UM read commands and/or UM write commands and the storage controller may further populate the notification queue entry with information that causes the host to execute a UM read command to read data from the UM memory in the host device.   Shaharabany, column 2, lines 22-24 discloses, that in response to a UM read command, the host device and may issue a write command to write the data read from the UM to the storage device.   Note from the storage device perspective, the storage controller receive a write command which is understood to be a UM read command received from the host, where the original notification for a read command 
and establishes a read channel between the host memory and the storage system; (Examiner notes that, consistent with paragraph [0059] of the instant application a channel may be a communication channel that facilitates communication in a master/slave environment where the storage controller is enabled to initiate commands to the host, enabling the storage controller slave to determine when and how data is transferred and allows the storage system to take control over data transfer operations. Shaharabany, column 6, 42-45, discloses the storage device receives the notification from the host device, and in response populates the entry 150 based on the receive notification which causes the host to process the UM read command.  Thus the portion of the notification that is populated is an example of a read channel, as it enables the storage device to control and direct the host to issue a UM read command, thus making the storage controller (the slave device) perform functions normally directed to the master device (controlling operations).)
receiving a standard write command from the host with a data payload; (Examiner notes that the instant application does not contain a definition of a “standard read command”.    Examiner interprets the original read request from the host to be a “standard read command”.  Shaharabany, column 10, lines 31-58 discloses that the command may contain an address that is a logical block address that identifies the data for the command to be accessed via the storage memory or the host UM memory, thus represents the data payload)
and sending, to the host via the write channel, the data payload for storage in the host memory instead of storing the data payload in a volatile memory in the storage system. (Shaharabany, column 2, lines 24-28 discloses ‘If the command data corresponds to a UM write operation, the host device may issue a read command to read data from a portion of the memory of the data storage device and may write the data read from the portion to the memory (of the data storage device) to the UM of the host device.)


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shaharabany in view of Lee as disclosed in claim 1 above and further in view of JESD220-1 (JEDEC Standard Universal Flash Storage (UFS) Unified Memory Extension Version 1.0, JESD220-1, September 2013).
Regarding claim 5, The combination of Shaharabany and Lee teaches all of the limitations of claim 1 above.  However, the combination does not explicitly teach wherein the identification of the location in the host memory comprises an address offset and payload size.  
JESD220-1, of a similar field of endeavor, further teaches wherein the identification of the location in the host memory comprises an address offset and payload size.  (JESD220-1 section 6.3.6 of the standard that discloses the target address is expressed as an offset to the target UM Area and a Data Segment Length, where the data segment length is an example of a payload size..)
Shaharabany, Lee and JESD220-1 are in a similar field of endeavor as all three relate to extending storage RAM memory using host memory using the unified memory standard.  Thus .


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shaharabany in view of Lee as disclosed in claim 1 above and further in view of Huang (Huang 2017/0068480 A1).

Regarding claim 9, the combination of Shaharabany and Lee teaches all of the limitations of claim 1 above. Shaharabany further teaches wherein the controller is further configured to receive a request from the host to enter a sleep state (Shaharabany, column 4, lines 49-67 discloses the host device may send a UM command that may be operation command data that enables the data storage device to instruct the host device 130 to perform an action, such as putting the data storage device 102 in a sleep mode). )
However, the combination of Shaharabany and Lee does not explicitly disclose enter a sleep state while keeping several commands active.
Huang, of a similar field of endeavor, further teaches enter a sleep state while keeping several commands active.  (Huang [0006] that discloses a plurality of means for a storage device and host to manage pending commands while the storage device enters sleep mode, for 
Shaharabany, Lee, and Huang are all in a similar field of endeavor as all relate to managing storage devices.   Thus it would have been obvious to a person of ordinary skill in the art before the effectively filed date of the claimed invention to incorporate the means of saving  unprocessed commands when entering power saving mode as described by the solution of Huang into the combination of Shaharabany and Lee.   One would be motivated to do so in order to (Huang [0004]) free the host from the responsibility of making sure that a sleep is not sent to the device while there are pending tasks in the (storage) device queue since it is not generally allowable to put storage devices into low power state or sleep mode unless there is no pending task left in in the device queue.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shaharabany in view of Lee as disclosed in claim 1 above and further in view of Kim (KIM et al., US 2018/0046371) and further in view of an article “Pushing the Frontier in Managing Power in Embedded ASIC or SOC Design with PCI Express.” by CC Hung, available online https://www.design-reuse.com/articles/17192/pci-express-managing-power.html.   A screen shot taken Aug 2, 2013 from archive.org is attached to this article.

Regarding claim 10,  the combination of Shaharabany and Lee teaches all of the limitations of claim 1 above. However, the combination does not explicitly teach wherein the controller is further configured to be able to signal the host irrespective of whether a link connecting the host and the storage system is in a low-power mode.  
Kim, of a similar field of endeavor, further teaches that the host and storage system may exchange data using a multitude of interfaces including a PCI-express.   Thus the read and write channel of claim 1 may be supported using a PCI-express bus.  
Shaharabany, Lee, and Kim are all in a similar field of endeavor as all relate to supporting unified memory on a host device communicating with a storage device.   Thus it would have been obvious to a person of ordinary skill in the art before the claimed invention to incorporate the PCI-express bus of Kim into the solution of Shaharabany and lee before the effectively filed data of the claimed invention.   One would be motivated to do so in order to Kim [0025] support a plethora of systems such as a computer, a notebook, a server, a workstation, a mobile communication terminal, a personal digital assistant (PDA), a portable media player (PMP), a smart phone, or a wearable device. 

However, the combination does not explicitly teach wherein the controller is further configured to be able to signal the host irrespective of whether a link connecting the host and the storage system is in a low-power mode. 
Hung, of a similar field of endeavor, further teaches wherein the controller is further configured to be able to signal the host irrespective of whether a link connecting the host and the storage system is in a low-power mode. (The combination of Shaharabany, Lee, and Kim 
Shaharabany, Lee, Kim and Hung are in a similar field of endeavor as all relate to supporting unified memory on a host device communicating with a storage device that may use PCI-express.     Thus it would have been obvious to a person of ordinary skill in the art before the effectively filed date of the claimed invention to incorporate the PCI-express receive state low power stated.   One would be motivated to do so in order to (Hung, page 2, lines 69-73) provide modest power savings that demonstrates a low exit-latency by taking advantage of small periods of inactivity. 



Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shaharabany in view of Lee as disclosed in claim 1 above and further in view of Kim.
Regarding claim 21 , the combination of Shaharabany and Lee teaches all of the limitations of claim 1 above. 
wherein the host is configured to ignore timeouts.  (Kim [0066]-[006] discloses a write stream command (WS CMD, and read stream command (RS CMD) used to control sending and receiving data to the shared unified memory.  See Kim [0061] that discloses the streams that are sent over the channels are opened upon initiation.  See also Kim [0097], [0121][-0123] and [0134]-[0135] that discloses separate close stream must be provided to close the stream, thus the stream remains open until the close stream command is received.  Kim [0070] discloses the stream commands may have an infinite timeout, thus there are no legitimate timeouts and any timeouts would be ignored.)
Shaharabany, Lee, and Kim are all in a similar field of endeavor as all relate to supporting unified memory on a host device communicating with a storage device.   Thus it would have been obvious to a person of ordinary skill in the art before the claimed invention to incorporate the data streams of Kim that provide a signal mechanism into the solution of Shaharabany and lee before the effectively filed data of the claimed invention.   One would be motivated to do so in order to (Kim [0032]-[0034] and [0057]-[0058]) provide signal mechanism that enables the storage system to coordinate access to a shared area of memory on a host to be used by a storage system 120 without a separate hardware circuit or change to a predetermined interface. Thus (Shaharabany, column 1, lines 20-30) enabling the use of RAM on the host by the storage system since the size of a host RAM is typically larger than a size of the data storage device RAM size.



Regarding claim 25, the combination of Shaharabany and Lee teaches all of the limitations of claim 11 above. 
The remainder of claim 25 recites limitations described in claim 21 above, and thus are rejected on the teachings and rationale as described in claim 21 above.


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Shaharabany in view of Lee as disclosed in claim 1 above and further in view of Rostoker (Rostoker et al., US 2016/0011790 A1).

Regarding claim 28, the combination of Shaharabany and Lee teaches all of the limitations of claim 27 above.  Shaharabany further discloses receiving a standard read command from the host (Examiner notes that the instant application does not contain a definition of a “standard read command”.    Examiner interprets the original read request from the host to be a “standard read command”.  See Shaharabany, column 4, lines 27-40 that discloses a read command)... reading, via the read channel, the data stored in the host memory (Shaharabany, column 2, lines 20-24 discloses the host device may issue a UM read command and the host may read a portion of the UM of the host device and may issue a write command to write the data read from the UM to the storage device.   Note the data written, is read from the host memory, the UM read command is an example of a write command from the host that is recognized by the storage system as a read host memory command.) ; 
and sending the data to the host in response to the standard read command (Shaharabany, column 9, lines 14-23 that discloses that after sending the UM read command 146 to read data 154 is executed by the storage device 102 and the data 154 is sent to the host device 130.  )
However, the combination does not explicitly disclose that the standard read command from the host comprising the next logical block address.
Rostoker, of a similar field of endeavor, further discloses the receiving and sending the data to a host for a standard read command comprising the next logical block address (Rostoker [0004] discloses that the solution is directed to enabling  UMA access, including read requests for predicted data.  Rostoker [0022] discloses that there may be a pattern or sequence of read requests, including a first read request to a first logical address and a second read request to a second logical address.   Rostoker [0031] discloses that the logical addresses are logical block addresses.   Thus, the second logical block address is an example of a next logical block address since it is a subsequent address to the first logical address and is a logical block address).
Shaharabany, Lee, and Rostoker are in a similar field of endeavor as all relate to supporting unified memory that is shared between a host and Storage Device.   Thus it would have been obvious to a person of ordinary skill before the time of the claimed invention to incorporate loading of predicted data into the solution of Shaharabany and Lee.   One would be motivated to do so in order to (Rostoker [0022]) acquire data that is likely to be requested by the host device through a “read ahead” mechanism, thus returning this data to the host with a reduced latency.

Response to Remarks
Examiner thanks applicant for the claim updates and remarks in their response of December 6, 2021

Applicant comments that support for these claim amendment can be found, inter alia, in paragraphs 64-66 and the related drawings.
Examiner believes that support for the claim amendments is also in paragraph [0026] of the instant application which states ‘In another embodiment, a method is provided that is performed in a storage system in communication with a host comprising host memory. The method comprises receiving, from the host, at least one of the following: a command to write data to the storage system and a command to read data from the storage system; and instead of executing the command(s) received from the host, performing at least one of the following: writing data to the host memory and reading data from the host memory.’     Applicant’s claim amendments are directed to enabling the request so that it may be performed at the host memory in lieu of performing it at the storage device.    

Applicant comments ‘The undersigned attorney noted that the proposed combination doe not teach these features’.
Examiner respectfully disagrees.   As noted in the rejection above, Shaharabany, column 5, lines 13-38 discloses the notification queue used to control sending UM read and write commands to the host is divided into a first group of entries that direct host read and write requests to the storage memory (‘the memory’) or to a second group of entries that direct host read and write requests to the host UM memory.  A  read or write host memory request 

Applicant comments ‘the common mention of UMA is not an indication that the claims are unpatentable over UMA.   Indeed, as noted above, there are features in the claims that are not shown in the proposed combination.’
Examiner agrees that the mention of UMA is not an indication that the claims are unpatentable of UMA.   However, for the reasons stated in the rejection above, Examiner disagrees that the features in the claims above are not shown in the proposed combination if one includes the entire texted of the cited art.   

Applicant comments ‘the Examiners indicated that the rejections appear to be overcome by the amendments made herein and that an updated search would be performed.
Examiner notes that submitted claims for the interview were open to interpretation as noted in the Examiner interview notes, and that a separate set of claims was included in the RCE.  Examiner further notes that additional searching was executed and additional citations from the existing art are included above as a result of the claim amendments filed with the RCE. 

Conclusion                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.G./Examiner, Art Unit 2138           
                                                                                                                                                                                             /William E. Baughman/Primary Examiner, Art Unit 2138